Case 10-43794   Doc 44   Filed 06/24/21 Entered 06/24/21 13:28:59   Desc Main
                           Document     Page 1 of 4
Case 10-43794   Doc 44   Filed 06/24/21 Entered 06/24/21 13:28:59   Desc Main
                           Document     Page 2 of 4
Case 10-43794   Doc 44   Filed 06/24/21 Entered 06/24/21 13:28:59   Desc Main
                           Document     Page 3 of 4
Case 10-43794   Doc 44   Filed 06/24/21 Entered 06/24/21 13:28:59   Desc Main
                           Document     Page 4 of 4
